Case 1:19-mc-00145-TSC Document 64-1 Filed 12/14/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

In the Matter of the
Federal Bureau of Prison’s Execution
Protocol Cases,

LEAD CASE: Roane et. al. v. Barr C.A. No. 19-mc-0145 (TSC)

THIS DOCUMENT RELATES TO:

Holder v. Barr, 19-cv-3570 (TSC)

Name Nanmeenme  e  ee e  ee  ee  e e ee”

 

DECLARATION OF JENNIFER YING IN SUPPORT OF MOTION FOR PRO HAC
VICE ADMISSION

Pursuant to 28 U.S.C. § 1746, I, Jennifer Ying, declare as follows:

1. My full name is Jennifer Ying.

2. I am an attorney with Morris, Nichols, Arsht & Tunnell LLP, and I
maintain my office at 1201 North Market Street, Floor 16, Wilmington, Delaware 19801. My
office telephone number is (302) 351-9243.

3. I am an active member in good standing of the state bar of Delaware (bar

number 5550), and I am also admitted to the following jurisdictions and courts:

US. District Court for the District of Delaware 2011
U.S. Court of Appeals for the Federal Circuit 2014
U.S. Court of Appeals for the Third Circuit 2018
U.S. Court of Appeals for Veterans Claims 2012

U.S. Patent and Trademark Office (Reg. No. 58385) 2006
Case 1:19-mc-00145-TSC Document 64-1 Filed 12/14/19 Page 2 of 2

4, I have not been disciplined by any bar.

5. I have not been admitted pro hac vice in this Court within the last two
years.

6. I do not engage in the practice of law from an office located in the District
of Columbia, I am not a member of the District of Columbia Bar, and I do not have an
application for membership in the District of Columbia Bar pending.

I declare under penalty of perjury that the foregoing is true and correct.

Executed in Wilmington, Delaware on December 13, 2019.

 

Jenfiifer Yin Uy

Morris, Nichols, Arsht & Tunnell LLP
1201 N. Market Street, Floor 16

P.O. Box 1347

Wilmington, DE 19899-1347

(302) 351-9243

jying@mnat.com
